United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 22, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-30338
                        Conference Calendar



ZAMBIE HENDERSON,

                                    Plaintiff-Appellant,

versus

LOUISIANA DEPARTMENT OF CORRECTIONS;
RICHARD L. STALDER; KELLY WARD; EARL
BENSON; MICHAEL RHODES; SARAH BILBERRY;
JOHNNIE SUMLIN; JOHN ROBINSON,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 00-CV-1251
                       --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Zambie Henderson, Louisiana prisoner # 335649, appeals the

district court’s dismissal without prejudice of his 42 U.S.C.

§ 1983 action for failure to exhaust his administrative remedies.

He asserts that because his first prison grievance was dismissed

as untimely, he exhausted his administrative remedies on his

claims of an improper seizure of his legal materials.      Henderson


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-30338
                                 -2-

has not established that a grievance that is dismissed as

untimely constitutes an exhausted administrative remedy.      See

Days v. Johnson, 322 F.3d 863, 866 (5th Cir. 2003).

     Henderson also asserts that he filed a second prison

grievance challenging the constitutionality of prison regulations

after his lawsuit was filed and that this grievance procedure was

completed while his suit was pending.      He has not established

that his administrative remedies were exhausted before his

lawsuit was filed.   See 42 U.S.C. § 1997e(a); Wendell v. Asher,

167 F.3d 887, 891 (5th Cir. 1998).

     Henderson has not shown that the district court erred in

dismissing his civil rights lawsuit.    See Powe v. Ennis, 177 F.3d

393, 394 (5th Cir. 1999).   Consequently, the judgment of the

district court is AFFIRMED.